Citation Nr: 1404112	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-29 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for sleep apnea, to include as secondary to a psychiatric disorder.

3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran was scheduled for a video-conference hearing before a member of the Board but failed to attend. 

The issues of entitlement to service connection for hypertension and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran has current tinnitus and was exposed to noise in service, but there is no evidence of a causal connection to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, as well as, how ratings and effective dates are assigned.  See Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The RO sent a letter to the Veteran in September 2008, prior to the initial adjudication of his claim for service connection, giving him proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman, 19 Vet. App. at 473.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA audiologic examination in January 2009.  There is no argument or indication that the examination or opinion is inadequate.  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The evidence does not satisfy the criteria for service connection for tinnitus.  See 38 C.F.R. §§ 3.303.

First, the Veteran has tinnitus currently.  He reported hearing cricket sounds in his ears.  See VA Examination January 2009.  The VA examiner also diagnosed tinnitus.  See id.

Next, the Veteran had acoustic trauma during service.  He was exposed to combat during service.  See Form DD214.  VA has conceded acoustic trauma during service.  See Rating Decision January 2009.

Despite the above, an award of service connection is not warranted in this case, because there is no evidence of a causal connection to service.  The Veteran has not provided any statements that his tinnitus began in and continued since service.  During the January 2009 VA examination, he could not provide a date of onset for his tinnitus symptoms.  The examiner concluded that the Veteran's tinnitus was not caused by or related to service.  See VA Examination January 2009.  Instead, he reasoned that tinnitus was more likely caused by aging, hypertension, or occupational and recreational noise exposure.  See id.  In making such determination, the examiner relied in part on the fact that the Veteran could not place the onset of his symptoms in service and he did not report any other hearing-related problems until years after discharge.  As the opinion was based on a review of the record and was accompanied by a clear rationale, it is deemed highly probative.  The Veteran may sincerely believe his tinnitus is due to service but the question of etiology is complex in nature, particularly in this case when the date of onset could not be clearly recalled.  As such, he is not competent to address the cause of his tinnitus in this case.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

As there is no evidence to support the third requirement for service connection, the preponderance of the evidence is against granting service connection for tinnitus.  See 38 C.F.R. § 3.303.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claim must be denied.  38 C.F.R. § 3.102.
  

ORDER

Service connection for tinnitus is denied.


REMAND

VA should afford the Veteran an examination for the claimed hypertension and sleep apnea disorders to comply with the duty to assist.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Specifically, the Veteran has hypertension currently, he served in Vietnam and is presumed to have been exposed to Agent Orange, and he has presented evidence of a study from the Institute of Medicine of the National Academies suggesting a correlation between hypertension and Agent Orange exposure.  See id; see also Appellate Brief November 2013.

Additionally, the Veteran asserts that his sleep apnea is due to PTSD.  As he is not service connected for PTSD, his claim is recharacterized to include all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, a medical opinion is necessary to analyze any possible relationship between sleep apnea and his service-connected depression.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records pertinent to the Veteran's hypertension and sleep apnea.

2. Then, schedule the Veteran for a VA examination and forward the claims file to the examiner to provide an opinion on the Veteran's hypertension and sleep apnea disorders.  The examiner should address the following:

a. Is the Veteran's current hypertension at least as likely as not caused by service, to include herbicide exposure during service?

Address the study cited by the Veteran's representative and any studies or medical research you find probative.

b. Is the Veteran's sleep apnea at least as likely as not caused by his service-connected depression?

c. Is the Veteran's sleep apnea at least as likely as not aggravated beyond the natural progression by his service-connected depression?

If aggravation is found, please attempt to provide a level of disability prior to and after aggravation.

The examiner must provide reasons for each opinion, taking into account the statements of the Veteran.  

If the requested opinion cannot be provided without resort to speculation, court cases require that examiners explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


